Order issued September [_~, 2012




                                             In The




                                      No. 05-11-00271-CV


                           W. ERIC BRAUSS; ET AL., Appellants

                                               V.

                     TRIPLE M HOLDING GMBH, ET AL., Appellees


                                           ORDER

       Before the Court is a motion for argument filed by appellants W. Eric Brauss and Christine

Martin Brauss and a motion to expand time for oral argument and to file a supplemental brief filed

by appellants Texas Horseshoe, Droege Investment Gbr., WolfHeimerdinger and Sandy Marks (the

"Horseshoe Appellants"). Appellants T.H. Song-Winkler, Michele Roelcke, and Susan Brauss (the

"Song-Winkler Appellants") timely requested oral argument in their brief. See TEX. R. APP. P. 39.7.

       We GRANT the motions in part and render the following orders.

       It is ORDERED that the time for opening argument for all appellants will be allocated as

follows: (1) ten (10) minutes for counsel representing appellants W. Eric Brauss and Christine

Martin Brauss; (2) ten (10) minutes for counsel representing the Horseshoe Appellants; and (3) ten

(10) minutes for counsel representing the S ong-Winkler Appellants. Appellees and cross-appellants

Triple M Holding GmbH, et al., will be permitted twenty-five (25) minutes for argument. A total
of five (5) minutes for rebuttal will be permitted for all appellants. Counsel for appellants are

directed to agree on how to apportion the allotted time for rebuttal. No additional time will be

allowed.

       It is also ORDERED that the Horseshoe Appellants’ Supplemental Brief as to Mootness

received September 4, 2012 is deemed filed as of the date of this order. The Appendix to the

Horseshoe Appellants’ Supplemental Brief as to Mootness is STRICKEN without prejudice to the

filing of a properly sworn and authenticated appendix within ten (10) days of the date of this order.

See TEX. R. App. P. 10.2. The Song-Winkler Appellants are GRANTED leave to file a response to

the supplemental brief as to mootness within ten (10) days of this order.

       In all other respects, the pending motions are




                                                                     JUSTICE




                                                -2-